TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00487-CV




 
 
In re Terry Wesley
Baker
 
 
J. M. and A. G., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 207th
  District Court OF Hays COUNTY
NO. 2011-1242,
  The Honorable William Henry, JUDGE
  PRESIDING




 



                                            O
  R D E R   T O   S H O W  
  C A U S E
PER CURIAM
                        This is a contempt
  proceeding ancillary to the appeal of J.M. 
  The subject of this proceeding is Terry Wesley Baker, appellant’s attorney.
                        Appellant filed his
  notice of appeal on June 20, 2012, and his brief was due September 4, 2012.  On September 7, 2012, we ordered counsel to
  file appellant’s brief no later than October 8, 2012.  To date, appellant’s brief has not been
  filed. 
                        Therefore, it is
  hereby ordered that Terry Wesley
  Baker shall appear in person before this Court on Thursday, November 8,
  2012, at 1:30 p.m., in the Third Court of Appeals courtroom, located on the
  first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
  Austin, Travis County, Texas, to show cause why he should not be held in
  contempt and have sanctions imposed for his failure to obey our September 7,
  2012, order.  This order to show cause
  will be withdrawn and Terry Wesley
  Baker will be relieved of his obligation to appear before this Court
  as ordered above if the clerk of this Court receives appellant’s brief before
  November 8, 2012.
It is ordered on October 18, 2012.
 
Before Chief
  Justice Jones, Justices Puryear and
  Henson